United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1973
                                   ___________

Eric Bernard Shields,                  *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
John E. Potter, Postmaster General,    *       [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                         Submitted: November 5, 2003
                             Filed: November 14, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Eric Shields appeals from the District Court’s1 dismissal of his employment-
discrimination action pursuant to a settlement agreement. Although we ordinarily
review for clear error a District Court’s findings regarding the existence of a
settlement agreement, see Mueller v. Guardian Life Ins. Co., 143 F.3d 414, 416 (8th
Cir. 1998), we are foreclosed from doing so here because the evidentiary hearing was
not transcribed and Shields did not prepare a summary statement of evidence, see


      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Fed. R. App. P. 10(b)(2) and 10(c); Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir.
1993) (per curiam) (review of factual findings is foreclosed by pro se appellant's
failure to provide transcript as required by Rule 10(b) or request one at government
expense). We note, however, that a party cannot avoid an otherwise enforceable
settlement agreement merely because he later changes his mind. See Worthy v.
McKesson Corp., 756 F.2d 1370, 1373 (8th Cir. 1985) (per curiam) (citations
omitted).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-